DETAILED ACTION

1. It is hereby acknowledged that 17/068421 the following papers have been received and placed of record in the file: Remark date 10/12/20.

2. The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
3.        The information disclosure statement (IDS), submitted on 10/28/20, 12/15/20, 02/26/26/21, 04/27/21, 11/17/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  


Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-18 are  provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over patent application (10,841,829) claims 1-21. Although the conflicting claims are not identical, they are not patentably distinct from each other because they both deal with communication comprising transmitting packets of a first traffic flow and packets of a second traffic flow via a first radio bearer. The main difference from the instant application is patent application (10, 841,829) uses transmission to a second device. These differences would be obvious for a gateway to transferring and deciding traffic to user equipment.    
Instant Application (17/068421)
Patent Application (10,841,829 B2)  
1. An apparatus comprising: at least one processor; and at least one memory including computer program code, where 



Claim Objections
5.  Claim 1-18 are objected to because of the following informalities: Claims 1,  7, and 13 state The claims state “a reconfiguration message” .  It is unclear what is considered a reconsideration message consist of. The specification does not seem to provide further explanation.  The claims .     Appropriate correction is required.



Examiner’s Note:

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
Grinshpun et al(US 2016/0226703A1) explains  eNB includes: radio link control (RLC) buffers for each bearer; and a backhaul interface. Every Transmission Time Interval (TTI), typically equal to 1 millisecond, the scheduler  may allocate a certain number of Physical Resource Blocks (PRBs) to different bearers carrying data over the wireless link in the Downlink direction (i.e., transmitting buffered data, located in Radio Link Control (RLC) buffer, from eNB  to UE) and Uplink direction (i.e., receiving data at eNB from UE, which is received over wireless interface and subsequently forwarded to the SGW  over backhaul). A "bearer" may be understood to be a virtual link, channel or data flow used to exchange information for one or more applications on the UE.
Loehr et al(US 101,805)  explains refers to the eNB-scheduled resource allocation, where the UE requests transmission resources from the eNB, and the eNodeB in turn schedules the resources used by a UE to transmit direct data and direct control information (e.g. Scheduling Assignment). The UE needs to be RRC_CONNECTED in 
Wang et al(US 10708810B2) explains packet data-related metric may be feedback aspects, which may include a PDCP status report (SR). For example, the WTRU may determine sequencing aspects as per the above when it receives a status report that acknowledges or negatively acknowledge one or more SDUs/PDUs. The size of PDCP SN gap may relevant. For example, the WTRU may determine sequencing aspects, as described above, for downlink operations of split bearers using sequencing information for SDUs/PDUs received over the LTE interface and for those received over the WiFi interface. This may enable an estimation of the difference in packet rate between both interfaces for a given bearer or in total.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-3905.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-7784.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 

/GERALD A SMARTH/Primary Examiner, Art Unit 2478